Citation Nr: 0842979	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
adjusted amount of $25,970.23 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
October 2003, which denied waiver of recovery of an 
overpayment in the calculated amount of $112,808.63, on the 
basis that the waiver request was not timely filed.  She 
failed to report for a Board hearing scheduled at the RO in 
March 2005.  The case was remanded in January 2007, to 
schedule the appellant for another Board hearing, for which 
she again failed to report.  She was notified of this hearing 
in correspondence sent to her latest address of record in 
September 2007, and again in October 2007.  Although 
correspondence subsequently sent, in December 2007, was 
returned as undeliverable, neither of the hearing 
notification letters was returned.  She has not identified 
when she moved to a new address, and in September 2008, the 
RO sent the notice of the October 2007 scheduled hearing to a 
new address; she did not respond.  Therefore, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.702(d) 
(2008).  

The appeal was again remanded in April 2008 for, among other 
things, consideration of the validity of the debt, which had 
been challenged by the appellant.  See Schaper v. Derwinski, 
1 Vet.App. 430 (1991) (the issue of the validity of the debt 
is implicit in the issue of waiver and, if raised, must be 
adjudicated prior to a final appellate decision on the waiver 
issue).  The validity of the debt is not subject to the same 
180-day time limit as the waiver request.  

Specifically, originally, her DIC benefits had been 
terminated effective November 1, 1993.  The appellant stated 
that she did not remarry until October 1999, and so she 
should be entitled to DIC benefits up until that date.  As 
noted in the prior remand, however, the file indicated that 
award action may have been taken in May 2004 to reinstate the 
veteran's DIC benefits for the period from November 1993 to 
October 1999, although there was no evidence of notification 
of this award action, or of the effect on the amount of the 
overpayment on file at that time.  An audit of the 
appellant's account was therefore requested in the prior 
remand; this audit showed that the May 2004 reinstatement of 
her DIC entitlement for the period from November 1993 through 
September 1999 had reduced the debt by $79,775.27.  

In performing the requested audit in July 2008, the RO also 
discovered that a cost of living adjustment of $60.00 paid on 
October 10, 2001, had not been counted in the overpayment, 
but also that payments should have been made for the 
appellant's daughter from October 1, 1999, until her 18th 
birthday on April 30, 2001 (as there was no indication that 
she was attending school after that date), for an additional 
net reduction in the overpayment of $7,063.13.  As a result 
of these adjustments, her overpayment has been reduced by 
$86,838.40, and the remaining debt for consideration is 
$25,970.23.  Since the only specific allegation challenging 
the validity of the debt (i.e., payment prior to her October 
1999 marriage) was resolved completely in the appellant's 
favor, and she has made no further allegations or other 
response to the notice of the adjustments, the Board 
considers this issue to have been resolved.  Accordingly, the 
Board may proceed with a decision addressing the waiver 
issue, namely, timeliness of waiver request.  


FINDINGS OF FACT

1.  By a letter dated June 28, 2002, the Debt Management 
Center informed the appellant of her overpayment of DIC 
benefits in the amount of $118,808.63, and notified her that 
this must be repaid, and of her right to request a waiver of 
recovery of the debt within 180 days.  Subsequently, this 
debt was reduced to $25,970.23.

2.  There is no evidence tending to corroborate the 
appellant's assertion that she did not receive notice of the 
debt within a reasonable period of time after the date of the 
letter.  
3.  The appellant's statement construed as a request for 
waiver of recovery of the debt was received by the VA in 
August 2003.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of DIC benefits was not timely filed.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 does not apply to 
waiver claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  
As discussed above, she failed to report for Board hearings 
she had requested, without good cause shown.  As discussed 
below, the appellant was notified at her latest address of 
record of the termination of her benefits, and of the 
resulting overpayment, as well as of the 180 day time limit 
to request waiver of recovery of the overpayment.  In a 
letter dated June 2008, she was informed of the information 
necessary to substantiate her claim.  Specifically, she was 
told that although her waiver request was not filed within 
180 days of the June 2002 notification to her, the period may 
be extended if she demonstrates that, as a result of an error 
by either the VA or the postal authorities, or due to other 
circumstances beyond her control, there was a delay in her 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  She 
was told that to establish such a delay, she must submit 
evidence supporting her contention that she did not receive 
notification, such as a statement from the Broken Arrow 
Postmaster regarding complaints of non-delivery of mail 
during the relevant time period; statements from former 
neighbors from that location, regarding their experiences 
with non-delivery of mail during the relevant time period; 
and evidence showing exactly when she moved from Broken 
Arrow, along with an explanation for any delay in reporting 
the change of address to the VA.  She did not respond to this 
request.  The claim was subsequently readjudicated by means 
of a supplemental statement of the case in August 2008, and 
no response from the appellant has been received.  She has 
not identified any potentially relevant evidence, or 
submitted any additional evidence.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill any duty to notify or 
assist the appellant mandated by the appropriate law in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran died in August 1987.  In December 1987, service 
connection for the cause of the veteran's death was granted, 
and the appellant, who was his surviving spouse, began 
receiving DIC benefits.  She remarried in October 1999, thus 
terminating her entitlement to DIC benefits effective the 
beginning of that month.  38 U.S.C.A. §§ 101(3), 5112(b)(1) 
(West 2002); 38 C.F.R. §§ 3.500(n), 3.502(d) (2008).    

In March 2002, the appellant was sent a letter by the RO 
informing her that VA proposed to stop her payments effective 
in November 1993, because she had failed to return a 
dependency questionnaire sent at that time.  She was told to 
tell VA if she had not remarried, and if she had remarried, 
to provide the date to reduce the potential overpayment.  No 
response was received, and in May 2002, she was notified that 
her DIC benefits had been retroactively terminated effective 
in November 1993, on the basis that she did not return a 
request for verification of her marital status.  She was also 
informed that if an overpayment had resulted, she would be 
notified shortly of the amount, and of information about 
repayment.  

She was notified of the debt in June 2002, in a letter from 
the VA Debt Management Center (DMC), which also informed her 
of her right to request a waiver of the debt, and that she 
had 180 days to file such a request.  All three of these 
letters were sent to her latest address of record, in Broken 
Arrow.  See 38 C.F.R. § 3.1(q) (2008) (Notice means written 
notice sent to a claimant at the claimant's latest address of 
record).  

In correspondence dated in August 2003, the appellant 
informed VA that she remarried in October 1999, that she had 
notified VA of this remarriage in November 1999, and that she 
did not feel she was responsible for the overpayment.  She 
provided a current address located in Coweta.  This was 
construed as a waiver request, which was denied on the basis 
that a waiver request was not timely filed.  

The law requires that a request for waiver be filed within 
180 days following the date of notice of the debt.  If the 
request for waiver is not timely filed, it cannot be 
considered by VA.  However, the 180 day period may be 
extended if the individual requesting waiver demonstrated to 
the COWC that, as a result of an error by either the VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).   

The appellant, whose August 2003 waiver request contained a 
new address, contends that the mail service was very poor at 
her prior address in Broken Arrow, with frequent 
misdirections.  In addition, she contends that mail was 
sometimes stolen from mailboxes by neighborhood children.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet.App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, it is presumed that the mail is properly 
delivered, and a claimant's statement alone is not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Id. 

The appellant has not submitted any evidence which would tend 
to corroborate her allegation that she did not receive either 
the June 2002 notification of the debt, or the two other 
letters informing her of the proposed and actual termination 
of her benefits.  None of the three letters was returned to 
VA as undeliverable.  As noted above, she was specifically 
advised of the type of information which could substantiate 
her claim in connection with the remand development, but she 
did not respond.  Furthermore, in the normal course of 
events, it is the claimant's burden to keep VA apprised of 
his or her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993) (noting that if the claimant does not keep VA 
informed, "there is no duty on the part of the VA to turn up 
heaven and earth" to find him or her).  She did not inform 
VA of her move to Coweta until August 2003, and she did not 
disclose the date of her move.  Alternatively, she has not 
indicated that her receipt of the notification of the debt 
was delayed for a significant time beyond the date the letter 
was sent.  

Based on all the evidence, her request for waiver of the 
overpayment in the amount of $25,970.23 was not timely filed.  
Therefore, waiver of recovery of the overpayment may not be 
considered on the merits, and matters such as the relative 
fault of the VA and the appellant, or financial hardship, may 
not be considered.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt 


does not apply, and the appeal must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of DIC benefits in the amount of $25,970.23 was 
not timely filed; and the appeal is denied. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


